Me. Justice Wateeman delivered the opinion of the court. It is urged that the testimony that $750 is a usual and customary fee of a solicitor for conducting foreclosure proceedings such as was this, did not justify the finding that such sum is a reasonable fee. The Supreme Court have frequently held otherwise. Reynolds v. McMillan, 63 Ill. 46; Nathan v. Brand, 167 Ill. 607; L., N. A. & C. Ry. Co. v. Wallace, 136 Ill. 87; Heffron v. Gage, 149 Ill. 192; Metheny v. Bohn, 164 Ill. 495; Guignon v. Union Trust Co., 156 Ill. 135. The sum of $25 as attorney’s fees was properly allowed to the second mortgagee under the clause in its mortgage that the grantor should pay all costs incurred or paid by it in any suit to which it should be a party by reason of being a party to said mortgage. It was entirely proper for the court in its decree to find the interest down to the date of the decree. Goodwin v. Bishop, 145 Ill. 421-426. Nor was there any error or anything inequitable or prejudicial to appellants in including in the computation the amount of an interest coupon at one time indorsed to the Merchants National Bank, but which at the hearing was in the possession of the complainant Borland, and so far as appears, was, as is the presumption from possession, actually hers. Richard v. Darst, 51 Ill. 140. The court by its decree ordered that sale should be made unless payment was made within twenty days therefrom. Actually, sale could not be made until the lapse of three weeks after the expiration of the. twenty days. As to what is a reasonable time for payment before the property may be advertised for sale rests in the sound discretion of the court. C. & S. S. Rapid Transit R. R. Co. v. Northern Trust Co., 90 Ill. App. 460. It is manifest that the rule as to such time in England and other jurisdictions wherein the sale is absolute, there being from it no right of redemption, is not applicable where fifteen months for redemption from the sale is allowed. The decree of the Superior Court is affirmed.